Citation Nr: 0114723	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  01-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatism.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to February 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening claims for service connection for pulmonary 
tuberculosis, rheumatism, and malaria.


FINDINGS OF FACT

1.  Service connection was denied for pulmonary tuberculosis, 
rheumatism, and malaria in a November 1961 Board decision.  

2.  Since the November 1961 Board decision, a private medical 
record indicates that the physician treated the veteran for 
pulmonary tuberculosis and rheumatism within one year 
following the veteran's discharge from service, which bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for pulmonary tuberculosis and 
rheumatism.

3.  As to the claim for service connection for malaria, the 
evidence received since the November 1961 Board decision does 
not bear directly and substantially upon this issue and, when 
considered alone or together with all of the evidence, both 
old and new, need not be considered to fairly decide the 
claim.


CONCLUSIONS OF LAW

1.  The November 1961 Board decision, which denied service 
connection for pulmonary tuberculosis, rheumatism, and 
malaria, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  New and material evidence has been submitted to reopen 
the claims for service connection for a pulmonary 
tuberculosis and rheumatism, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The evidence received since the November 1961 Board 
decision, as to the claim for entitlement to service 
connection for malaria, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the time of the November 1961 Board decision, the evidence 
of record consisted of the veteran's application for 
benefits, service medical records, statements from fellow 
servicemen, and a private medical record.  A description of 
this evidence follows.

The January 1946 separation examination showed the veteran 
reported he had incurred malaria in May 1945.  Physical 
examination was negative.  The examiner stated the veteran's 
malaria did not cause any resultant disability, but 
determined the veteran had incurred malaria in the line of 
duty.

In the statement from the fellow serviceman, PV, he stated he 
knew the veteran personally in service and served in the same 
"outfit" with him.  He stated that he remembered the 
veteran going to the first aid station due to malaria and 
some minor sicknesses.  He noted the veteran was not so 
healthy at that time.  PV added he ran into the veteran in 
1946 (following service), and that the veteran informed him 
he was going to a doctor for treatment of a high fever that 
he would get every morning and afternoon.  PV stated the 
veteran had told him he had spit up blood.  He stated he saw 
the veteran soon after this incident, at which time the 
veteran informed him he had tuberculosis, which had gotten 
into his lungs.

In the statement from the other fellow serviceman, FP, he 
stated he had served with the veteran during the veteran's 
recognized service and knew the veteran personally.  He 
stated that as the veteran's neighbor, he witnessed the 
veteran having high fevers in the morning and afternoon soon 
after the veteran was discharged from his recognized service.  
FP stated he had personal knowledge that the veteran was told 
he had rheumatism, which had been attributed to the veteran's 
Guerrilla service and saw the veteran in 1948, at which time, 
the veteran told him he had been diagnosed with tuberculosis.

In a May 1961 private medical record, the physician stated he 
had seen the veteran in 1948 for a long, lingering cough with 
chest pain, slight elevation in temperature, and painful 
joints.  He stated that at the time, there was no available 
x-ray apparatus.  The physician stated that in 1955, the 
veteran was able to have a fluoroscopy, which revealed 
pulmonary tuberculosis.  He diagnosed the veteran with 
pulmonary tuberculosis and rheumatism.

In a May 1961 rating decision, the RO denied service 
connection for pulmonary tuberculosis, rheumatism, and 
malaria, stating that the evidence of record was not 
sufficient to show any chronic condition, such as pulmonary 
tuberculosis, rheumatism, and malaria, was incurred during 
service or within the regulatory period following discharge 
from service.

In the November 1961 decision, the Board stated that although 
it may have been possible that the veteran contracted malaria 
during service, the evidence did not disclose that any 
residual disability resulted therefrom.  As to pulmonary 
tuberculosis, the Board noted that the law in effect at that 
time required a diagnosis of pulmonary tuberculosis to be 
confirmed by x-ray or laboratory findings, which criteria the 
private physician's statement did not meet.  The Board 
determined that service connection for malaria, pulmonary 
tuberculosis, and rheumatism was not warranted because the 
evidence did not support a finding of incurrence in service 
or manifestations of such within the applicable presumption 
period.

The November 1961 Board decision is final.  38 U.S.C.A. 
§ 7104.

Since that decision, the veteran has submitted a December 
1999 private medical record and his contentions.  In the 
private medical record, the physician stated she had treated 
the veteran on and off from 1947 until 1965 for pulmonary 
tuberculosis and rheumatism.  The veteran has asserted that 
service connection is warranted for pulmonary tuberculosis, 
rheumatism, and malaria, as he incurred these diseases in 
service or within the applicable presumption period.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Following the veteran's request to reopen the claims for 
service connection, the RO sent the veteran a letter in 
December 1999, informing him that in order to reopen the 
claims for service connection, he must submit new and 
material evidence.  The RO stated that the veteran should 
submit evidence of a current disability, and, in essence, 
evidence of a nexus between the current disability and 
service.  Additionally, in the February 2000 rating decision 
on appeal and the November 2000 statement of the case, the RO 
also informed the veteran of the evidence necessary to reopen 
the previously denied claims.  Also, in the November 2000 
statement of the case, the RO included the pertinent 
regulations that applied to the veteran's petitions to reopen 
the previously denied claims.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
stated he received treatment from the private physician who 
submitted the December 1999 statement.  In an attempt to 
obtain the medical records from 1947 to 1965, the RO wrote a 
letter to the physician, asking for the treatment records 
during that time period.  The RO properly notified the 
veteran of its attempt to obtain the private physician's 
records and informed the veteran that he could obtain these 
medical records and submit them to the RO.  In a May 2000 
letter, the veteran informed the RO that the private 
physician's records had been destroyed and that she based her 
letter on the fact that he was her former patient.  Thus, the 
Board finds that the RO properly fulfilled its duty to assist 
as to the private medical records.  The veteran has not 
alleged that there are any additional medical records, either 
private or VA, related to treatment for pulmonary 
tuberculosis, rheumatism, and malaria.

As to the veteran's petition to reopen the claim for service 
connection for malaria, the Board notes that the RO did not 
provide the veteran with an examination.  However, it must be 
noted that if the veteran does not bring forth evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, VA has no duty to provide a VA examination.  See 
VCAA (examination or opinion is necessary to make a decision 
on the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision).

As to the petitions to reopen the claims for service 
connection for pulmonary tuberculosis and rheumatism, the 
Board need not address whether VA was required to provide the 
veteran with VA examinations because the Board is remanding 
these claims, and the purpose of the remand will be to meet 
such duty.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

IV.  Analysis

A.  Pulmonary tuberculosis and rheumatism

As stated above, at the time of the November 1961 decision, 
the Board determined that service connection for pulmonary 
tuberculosis and rheumatism was not warranted, as the 
evidence of record did not establish that the veteran 
incurred either in service or that either was manifested to a 
compensable degree within the applicable presumption period.

Since the November 1961 decision, the veteran has brought 
forth evidence from a private physician, wherein she stated 
she had treated the veteran for pulmonary tuberculosis and 
rheumatism from 1947 to 1965.  If she treated him for either 
disability in 1947, that could establish that it was 
manifested to a compensable degree within the applicable 
presumption period.  The Board has determined that this 
additional evidence is new and material and serves to reopen 
the claims for service connection for pulmonary tuberculosis 
and rheumatism.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Paller v. Principi, 3 Vet. App. 535 (1992).  
Specifically, the veteran has brought forth competent 
evidence that the veteran may have been treated for pulmonary 
tuberculosis and rheumatism within one year from his 
discharge from service, which could establish a nexus to 
service.  Id.  

Clearly, such evidence bears directly and substantially upon 
the specific matters under consideration.  Further, the 
opinion was provided by a competent medical professional, and 
as such, it is so significant that it must be considered in 
order to fairly decide the merits of the claims.  Thus, as 
stated above, the Board has determined that the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) for petitions to reopen the claims for service 
connection for pulmonary tuberculosis and rheumatism, and the 
claims are reopened.

The Board notes that in determining that the veteran's claims 
are reopened, the credibility of the evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, it must be pointed out that once the 
claims are reopened, the presumption that the evidence is 
credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
finds that the claim must be remanded for further 
development, which will be explained below.

B.  Malaria

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the November 1961 Board decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for malaria.  See 
38 C.F.R. § 3.156(a).  Specifically, the veteran has 
submitted only one piece of evidence, besides his 
contentions, since the November 1961 decision, which is the 
December 1999 private medical record.  That medical record is 
silent as to a diagnosis of malaria.  Thus, that private 
medical record is not relevant to the issue of service 
connection for malaria and cannot constitute new and material 
evidence.  See id.

Additionally, the veteran's contentions that he incurred 
malaria in service, for which he has a current disability 
cannot be deemed new and material for two reasons.  First, 
the veteran asserted such argument at the time of his 
previous claim and thus his contentions are simply cumulative 
of evidence which was previously of record at the time of the 
November 1961 Board decision, and thus are not new and 
material.  38 C.F.R. § 3.156(a); see Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Second, the veteran is a lay person 
and cannot speculate on medical issues involving the etiology 
of a disability.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for 
malaria, and the petition to reopen such claim is denied.  


ORDER

The petition to reopen the claim for service connection for 
pulmonary tuberculosis is granted, and the claim is reopened.

The petition to reopen the claim for service connection for 
rheumatism is granted, and the claim is reopened.

The petition to reopen the claim for service connection for 
malaria is denied.



REMAND

As stated above, the recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to a claim and expanded its duty to notify 
the veteran and the representative, if any, concerning the 
aspects of claim development.  See VCAA.

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of diagnoses 
of pulmonary tuberculosis and rheumatism.  Although the 
private physician indicated she had last seen the veteran in 
1965, such disabilities are chronic, and the Board will not 
make a medical determination that these past diagnoses do not 
constitute current diagnoses.  Additionally, the veteran has 
attributed both the pulmonary tuberculosis and the rheumatism 
to his service.  Also, there is insufficient medical evidence 
to make a decision on these claims.  Thus, the Board finds 
that the evidence of record establishes that a VA 
examination, to include a medical opinion with rationale, is 
necessary to make a decision on the claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his pulmonary 
tuberculosis and rheumatism.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.

2.  The RO should write to the private 
physician and ask her the following 
questions, with a copy of the December 
1999 letter: (1) Upon what evidence did 
you base your December 1999 letter, which 
includes the diagnoses she reported and 
the dates of treatment?  Was the report 
of the diagnoses and the dates of 
treatment based upon your own memory?  Or 
were they based upon what the veteran 
told you?  (2) When did you obtain your 
medical license, and what is your 
specialty?  (3) Did you have x-ray 
capabilities prior to 1950?  (4) If you 
diagnosed rheumatism, what symptoms would 
have to be present for you to enter such 
diagnosis?  

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the diagnoses of pulmonary 
tuberculosis and rheumatism.  The 
examiner must have an opportunity to 
review the veteran's claims file prior to 
examining the veteran.  After reviewing 
the claims file, to include the veteran's 
service medical records, and examining 
the veteran, the examiner should be 
requested to identify whether the veteran 
has pulmonary tuberculosis and 
rheumatism.  The examiner should then 
provide an opinion as to (1) whether it 
is as likely as not that pulmonary 
tuberculosis was incurred in service or 
manifested to a compensable degree within 
three years following the veteran's 
discharge from service in February 1946 
and (2) whether it is as likely as not 
that rheumatism was incurred in service 
or manifested to a compensable degree 
within one year following the veteran's 
discharge from service in February 1946.  
A complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for pulmonary 
tuberculosis and rheumatism on a de novo 
basis.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to cooperate by not reporting for a 
scheduled examination will result in the denial of his claim 
for service connection, as it is a "reopened claim."  See 
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

